        Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 1 of 8



     Alan R. Plutzik (State Bar No. 77785)
 1   Daniel E. Birkhaeuser (State Bar No. 136646)
 2   BRAMSON, PLUTZIK, MAHLER
     & BIRKHAEUSER LLP
 3   2125 Oak Grove Road
     Walnut Creek, CA 94598
 4   Telephone: (925) 945-0200
     Facsimile: (925) 945-8792
 5
     aplutzik@bramsonplutzik.com
 6   dbirkhaeuser@bramsonplutzik.com

 7   Co-Class Counsel for Indirect Purchaser Plaintiffs

 8   Christopher L. Lebsock (State Bar No. 184546)
     Stephanie Cho (State Bar No. 291903)
 9
     HAUSFELD LLP
10   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
11   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
12   bsweeney@hausfeld.com
     clebsock@hausfeld.com
13
     scho@hausfeld.com
14
     Co-Class Counsel for Direct Purchaser Plaintiffs
15
     [Additional Counsel Listed on Signature Page]
16

17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                   SAN FRANCISCO DIVISION

19   IN RE KOREAN RAMEN ANTITRUST                         Case No. 3:13-cv-04115-WHO
     LITIGATION
20                                                        PLAINTIFFS' OPPOSITION BRIEF
21                                                        REGARDING RELEVANCE OF
                                                          EMBEZZLEMENT AT SAMYANG
22                                                        KOREA AND MOTION IN LIMINE
     This Document Relates to:                            CONCERNING ANY MENTION OF
23                                                        EMBEZZLEMENT
     ALL ACTIONS
24                                                        Date:         November 16, 2018 (7:30 am)
25                                                        Courtroom:    2, 17th Floor
                                                          Judge:        Hon. William H. Orrick
26

27

28
     PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
     Case No. 3:13-cv-04115 WHO
         Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 2 of 8




 1                        MEMORANDUM OF POINTS AND AUTHORITIES

 2          Defendants originally sought to question and/or impeach Mrs. Jung-Soo Kim concerning

 3   allegations of embezzlement (the “2018 Investigation”). This became moot when Mrs. Kim was

 4   excluded by this Court on November 11, 2018. ECF No. 785, at 2. However, Defendants have tried

 5   to keep the issue of Mrs. Kim’s embezzlement alive. Defendants now seek to ask Bong-Hoon Kim

 6   about Mrs. Kim’s alleged embezzlement, even though there is no reason to believe that Bong-Hoon

 7   Kim had any knowledge, personal or otherwise, about this issue. 1 However, Defendants have not

 8   disclosed why such testimony would be relevant or non-prejudicial. They have merely stated that

 9   “Defendants have other good-faith bases on which to cross-examine B.H. Kim regarding the

10   embezzlement scheme, but it would be unfair and prejudicial to require Defendants to disclose those

11   lines of questioning in advance.” ECF No. 806, at 1:12-14.

12          Defendants state that “as this Court has already held, J.S. Kim’s embezzlement is relevant to

13   Samyang Korea’s willingness to cooperate with the KFTC.” Id. at 3:18-19. This is seemingly a

14   misinterpretation of the scope of the Court’s November 11, 2018 Order. The Court noted, for

15   purposes of Mrs. Kim’s testimony only , that “given defendants’ more detailed timeline and theory as

16   to why Samyang Korea’s leniency petition to the KFTC could explained by an intent to deflect

17   KFTC attention from Samyang Korea’s activities related to the admitted embezzlement, Kim’s

18   testimony is also subject to attack for bias and motive.” ECF No. 785, at *2. The Court excluded

19   Mrs. Kim’s testimony because she could no longer be cross examined on such subjects. The Court

20   did not make any broader ruling regarding Samyang Korea’s leniency petition as it relates to Mrs.

21   Kim’s alleged embezzlement.

22

23   1
       Defendants have already provided the Court with a declaration that summarizes Mrs. Kim’s
24   testimony at a November 9, 2018 hearing.CF No. 781-1. According to this declaration, Mrs. Kim
     admitted to embezzling money for her personal expenses, and did so “because she did not think that
25   her compensation appropriately reflected her contribution to the company.” Id. at ¶¶ 3-4. Given the
26   highly personal nature of Mrs. Kim’s conduct, it is highly unlikely that any Samyang employee
     besides her husband, including Bong Hoon Kim and the other witnesses from Samyang, assisted her
27   in the alleged misconduct.
               PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                             CASE NO. 3:13-CV-04115 WHO
                                                     -1-
        Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 3 of 8




 1            Back in April 2018, the Court issued a directive that evidence relating to the 2018

 2   Investigation would be irrelevant unless Defendants could show a “factual connection between the

 3   allegations in this case and the 2018 Investigation.” ECF No. 740, at 22-23. To keep this issue alive,

 4   on October 22, 2018, Defendants introduced a theory that Samyang admitted to price fixing only to

 5   keep the KFTC from discovering that Mrs. Kim and her husband Mr. Chun were embezzling from

 6   Samyang. The entire factual basis for this theory rests on a document from March 2014, titled the

 7   “Plenary Meeting Resolution” which irrelevant, prejudicial, and inadmissible for the reasons stated

 8   below.

 9      A. The Plenary Meeting Resolution Is Inadmissible

10            1. The Plenary Meeting Resolution Provides No Reliable Information

11            This Court explicitly stated, on April 24, 2018 that it would consider evidence of the 2018

12   Investigation to be irrelevant unless there was “a factual connection between the allegations in this

13   case and the 2018 Investigation.” During the next six months, Defendants submitted no evidence of

14   this factual connection. It was not until October 22, 2018 that they provided the Court and Plaintiffs

15   with a theory of motive conjured from a sentence fragment in a “Plenary Meeting Resolution,” dated

16   March 3, 2014 (Trial Ex. 892) (attached hereto as Exhibit A). This 32-page document, which was

17   dated over four years before allegations of Mrs. Kim’s alleged embezzlement were made public,

18   discusses allegations of Samyang “providing excessive financial gains” to one of Samyang’s

19   subsidiaries. On page 19 of this Plenary Meeting Resolution, at Table 11, is an “Excerpt from

20   Examinee’s Internal Material,” which seemingly cites to a document provided to the KFTC by

21   Samyang. One of seven bullet points in this table cites the words “highly likely to be detected by the

22   KFTC when we are investigated by the KFTC.” Defendants use this single sentence fragment to

23   bootstrap their entire specious theory about Samyang’s motive to cooperate concerning the KFTC’s

24   investigation into price fixing of ramen.

25            The Plenary Meeting Resolution provides no indication as to who wrote this internal material.

26   There is no indication about when the internal material was written, or the context in which it is

27   written. There is no indication that the quoted language refers to the KFTC’s investigation
                 PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                               CASE NO. 3:13-CV-04115 WHO
                                                       -2-
        Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 4 of 8




 1   concerning the Korean ramen industry, as opposed to some other unrelated investigation, or even a

 2   hypothetical future investigation. And nothing in the KFTC’s order suggests that Mrs. Kim or Mr.

 3   Chun ever saw this purported memo, or even knew of its existence.

 4          The Plenary Meeting Resolution provides no connection between the KFTC’s investigation

 5   of alleged self-dealing involving an unrelated subsidiary and the completely separate KFTC

 6   investigation of price-fixing communications among Korean Ramen companies. Similarly, this

 7   document provides no support for Defendants’ theory that Samyang would admit to price-fixing

 8   allegations for the bizarre and poorly-conceived (and ultimately unsuccessful) motive of concealing

 9   other unrelated wrongdoing at an unrelated subsidiary.

10          2. Defendants Cannot Publish The Plenary Meeting Resolution Into Evidence

11                  a. The Plenary Meeting Resolution Is Not Subject To Judicial Notice

12          As a more practical matter, Defendants cannot get the Plenary Meeting Resolution into

13   evidence. There is nothing to suggest that any Samyang witnesses in this case had any involvement

14   in any of the conduct at issue in the Plenary Meeting Resolution. Defendants recognize this, and have

15   not designated a sponsoring witness for this document. Instead, they have stated that this is subject to

16   a Request for Judicial Notice. While there are circumstances under which a court may apply Fed. R.

17   Evid. 201 take judicial notice of public records of foreign court documents, In re Ex Parte

18   Application of Jommi, No. C 13–80212 CRB (EDL), 2013 WL 6058201, at *1, n.1 (N.D. Cal.,

19   November 15, 2013), this Plenary Meeting Resolution does not fit the requirements of that Rule. For

20   the reasons set forth above, there are serious questions as to the who, what, when, and why

21   concerning the issues Defendants raise concerning the sentence fragment they quote. Under Fed. R.

22   Evid 201, the facts that Defendants attempts to glean from this document cannot be “accurately and

23   readily determined from sources whose accuracy cannot reasonably be questioned.”

24

25

26

27
                PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                              CASE NO. 3:13-CV-04115 WHO
                                                      -3-
         Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 5 of 8



                     b. The Plenary Meeting Resolution Constitutes
 1                      Multiple Levels of Hearsay Without Exception
 2          The Plenary Meeting Resolution is subject to two levels of hearsay. The first level of hearsay
 3   involves the document itself. This document is not self-authenticating, and Defendants cite to no
 4   witness, let alone anyone at the KFTC, who assisted in the preparation of the document, or can even
 5   explain what it means.2
 6          Second, the internal material, which quotes unnamed Samyang employee during an unclear
 7   time period, constitutes an additional level of hearsay. Neither of these levels of hearsay are subject
 8   to any hearsay exception.
 9

10       B. Defendants Have No Basis To Question
            Bong –Hoon Kim About Mrs. Kim’s Alleged Embezzlement
11
            Defendants are not seeking to prove their theory. They are merely trying to introduce their
12
     theory’s stink to the jury. If Defendants ask any questions to Bong Hoon Kim about embezzlement, it
13
     will not matter what the answer is. Defendants will have been able plant the insinuation in the jury’s
14
     minds that not just Mrs. Kim or Mr. Chun, but Samyang and all of its employees, are liars.
15
     Defendants have made no secret of their intent to then use this insinuation to improperly attack the
16
     integrity and honesty of Samyang’s live and video witnesses, who had nothing to do with the
17
     allegations of embezzlement. Defendants will then use this improper attack on Samyang’s witness in
18
     an attempt to undermine the reliability of the evidence Samyang provided to the KFTC. Defendants
19
     have no factual or legal basis to do this, and any attempt by Defendants to engage in this tactic is
20
     improper.
21
            Mr. Kim’s actions cannot be used to impeach the credibility of individuals who are testifying
22
     as percipient witnesses in this trial. She was a shareholder and officer Samyang. The people who
23
     work for or with her are not tainted by association to this alleged embezzlement.
24

25   2
      While Professor Hong is providing an opinion as to certain practices of the KFTC, he has no
26   personal knowledge of (1) this particular document, (2) the facts discussed therein, and/or (3) the
     underlying “internal material” listed on page 19 of the Plenary Meeting Resolution.
27
                 PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                               CASE NO. 3:13-CV-04115 WHO
                                                       -4-
        Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 6 of 8




 1          Plaintiffs’ concern about this taint is not merely speculative or theoretical. Although trial has

 2   just begun, Ottogi’s counsel has show a repeated reluctance to play fair. Even during the first few

 3   hours of trial, during opening statements, Ottogi’s counsel (1) made repeated improper, prejudicial,

 4   and crass references to the Samyang Hard Drive as the “Porn Drive”; (2) characterized the KFTC

 5   Investigation as “debunked” in violation of this Court’s rulings, resulting in a curative instruction to

 6   the jury; and (3) improperly raised argument in an opening statement. Ottogi’s counsel has made it

 7   no secret that it wishes to infect the jury with irrelevant and prejudicial references to the alleged

 8   embezzlement, and it should not be permitted to do so.

 9                                              CONCLUSION
10          For the foregoing reasons, allegations concern Mrs. Kim’s alleged embezzlement are
11   irrelevant to the trial, and are likely to cause unfair prejudice. Any attempts to (1) inquire about Mrs.
12   Kim’s alleged embezzlement with Bong Hoon Kim or any other witness; (2) introduce the Plenary
13   Meeting Resolution into evidence; and/or (3) make any reference during the trial concerning Mrs.
14   Kim’s alleged embezzlement without prior Court approval should be disallowed.
15

16

17

18

19

20

21

22

23

24

25

26

27
                PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                              CASE NO. 3:13-CV-04115 WHO
                                                       -5-
       Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 7 of 8




 1   DATED: November 16, 2018                         /s/ Daniel E. Birkhaeuser
 2
                                                      Alan R. Plutzik (State Bar No. 77785)
 3                                                    aplutzik@bramsonplutzik.com
                                                       Daniel E. Birkhaeuser (State Bar No. 136646)
 4                                                    dbirkhaeuser@bramsonplutzik.com
                                                      BRAMSON, PLUTZIK, MAHLER
 5                                                    & BIRKHAEUSER LLP
                                                      2125 Oak Grove Road
 6
                                                      Walnut Creek, CA 94598
 7                                                    Telephone: (925) 945-0200
                                                      Facsimile: (925) 945-8792
 8
                                                      Mark P. Kindall (State Bar No. 138703)
 9                                                    mkindall@izardnobel.com
                                                       Robert A. Izard (admitted pro hac vice)
10
                                                      rizard@izardnobel.com
11                                                     IZARD KINDALL AND RAABE LLP
                                                      29 South Main Street, Suite 305
12                                                    West Hartford, CT 06107
                                                      Telephone: (860) 493-6292
13                                                    Facsimile: (860) 493-6290
14
                                                      Co-Lead Counsel for the Indirect Purchaser
15                                                    Plaintiffs

16
                                                 /s/ Christopher L. Lebsock
17                                                     HAUSFELD LLP
                                                       Christopher L. Lebsock (SBN 184546)
18
                                                       Stephanie Y. Cho (SBN 291903)
19                                                     600 Montgomery St., 32nd Floor
                                                       San Francisco, CA 94111
20                                                     Tel: (415) 633-1908
                                                       Fax: (415) 358-4980
21                                                     Email: clebsock@hausfeldllp.com
22                                                       scho@hausfeldllp.com

23                                                     GLANCY PRONGAY & MURRAY LLP
                                                       Lee Albert (admitted Pro Hac Vice)
24                                                     lalbert@glancylaw.com
                                                       Gregory B. Linkh (admitted Pro Hac Vice)
25                                                     glinkh@glancylaw.com
26                                                     230 Park Avenue, Suite 530
                                                       New York, NY 10169
27                                                     Telephone: (212) 682-5340
             PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                           CASE NO. 3:13-CV-04115 WHO
                                                   -6-
     Case 3:13-cv-04115-WHO Document 809 Filed 11/16/18 Page 8 of 8



                                                    Facsimile: (212) 884-0988
 1

 2                                                  Co-Lead Counsel for Direct Purchaser Plaintiffs

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
          PLAINTIFFS’ OPPOSITION BRIEF REGARDING RELEVANCE OF EMBEZZLEMENT AT SAMYANG KOREA
28                                        CASE NO. 3:13-CV-04115 WHO
                                                -7-
